UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7790



JAMES THOMAS WILLIAMS,

                                           Petitioner - Appellant,

          versus


STATE OF NORTH CAROLINA,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-98-121)


Submitted:   February 11, 1999         Decided:     February 25, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Thomas Williams, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Thomas Williams appeals from the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   On appeal, Williams has failed to challenge

the district court’s finding that three of his claims were pro-

cedurally barred and that the fourth claim was not exhausted.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 4th Cir. R. 34(b).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid in the

decisional process.




                                                            DISMISSED




                                   2